Citation Nr: 0104862	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the RO's November 1996 rating decision which 
denied entitlement to service connection for fracture of the 
right foot was clearly and unmistakable erroneous.

2.  Entitlement to service connection for a skin disorder, 
claimed as chloracne.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to service connection for arthritis of the 
cervical spine, shoulders, lumbar spine, and knees.

7. Entitlement to service connection for Raynaud's disease.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for neuritis of the 
left arm and hand.

10.  Entitlement to service connection for neck strain.

11.  Entitlement to service connection for fracture of the 
second cervical vertebra (C-2).


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1971 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision in 
part of which the regional office (RO) denied entitlement to 
service connection for Raynaud's disease, a skin disorder 
claimed as chloracne, fracture of the right foot, and 
neuritis of the left arm and hand.  In the same decision the 
RO determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for neck strain.  The veteran has also appealed an 
April 1998 rating decision in which the RO denied entitlement 
to service connection for fracture of the right foot, 
hypertension, tinnitus, chronic obstructive pulmonary 
disease, and arthritis of the neck and cervical spine, 
shoulders, lumbar spine, and knees.

The veteran's claims for service connection for fracture of 
the C-2, neck strain, hearing loss, a skin disorder claimed 
as chloracne, and neuritis of the left arm and hand are the 
subjects of the Remand which follows this decision.

The veteran has asserted in documents filed in June 1997 and 
February 1998 that he is unemployable.  The claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO determined that 
a June 1997 rating decision which denied entitlement to 
service connection for fracture of the right foot did not 
constitute clear and unmistakable error (CUE), and denied 
entitlement to service connection for hypertension, tinnitus, 
chronic obstructive pulmonary disease (COPD), and arthritis 
of the neck and cervical spine, shoulders, lumbar spine, and 
knees.

2.  The RO notified the appellant of the April 1998 rating 
decision by a letter dated May 12, 1998.

3.  On December 9, 1998, the RO issued a statement of the 
case (SOC) concerning CUE in the denial of entitlement to 
service connection for fracture of the right foot, and the 
denial of service connection for hypertension, tinnitus, 
COPD, and arthritis of the neck and cervical spine, 
shoulders, lumbar spine, and knees.

4.  The veteran did not file a substantive appeal as to any 
of the issues addressed in the December 9, 1998 SOC within 60 
days of the issuance of the SOC or within one year of the 
notice of the April 1998 rating decision.


CONCLUSION OF LAW

1.  There is no appeal pending before the Board concerning 
the issues CUE in the denial of entitlement to service 
connection for fracture of the right foot, and entitlement to 
service connection for hypertension, tinnitus, COPD, and 
arthritis of the neck and cervical spine, shoulders, lumbar 
spine, and knees.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims

Appellate review of a RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a SOC is furnished.  
38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. § 20.200 (2000).  
A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2000).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2000).  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs (VA).  
38 C.F.R. § 20.305 (2000).

The veteran filed a NOD with an April 1998 rating decision in 
which the RO the determined that a June 1997 rating decision 
which denied entitlement to service connection for fracture 
of the right foot did not constitute clear and unmistakable 
error, and denied entitlement to service connection for 
hypertension, tinnitus, chronic obstructive pulmonary disease 
(COPD), and arthritis of the neck and cervical spine, 
shoulders, lumbar spine, and knees.

On December 9, 1998, the RO provided him with a SOC that 
addressed such issues.  The RO did not receive a VA Form 9 to 
perfect the veteran's appeal of those issues until November 
29, 2000.

The Board finds that the veteran did not timely file a 
substantive appeal on the issues of CUE in the denial of 
entitlement to service connection for fracture of the right 
foot, and the denial of service connection for hypertension, 
tinnitus, COPD, and arthritis of the neck and cervical spine, 
shoulders, lumbar spine, and knees.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issues of CUE in the denial of entitlement to 
service connection for fracture of the right foot, and the 
denial of entitlement to service connection for hypertension, 
tinnitus, COPD, and arthritis of the neck and cervical spine, 
shoulders, lumbar spine, and knees.


ORDER

The claims of CUE in the denial entitlement to service 
connection for fracture of the right foot, and the claims of 
entitlement to service connection for hypertension, tinnitus, 
COPD, and arthritis of the neck and cervical spine, 
shoulders, lumbar spine, and knees are dismissed.


REMAND

In June 1997, the veteran filed a NOD with the RO's June 1996 
denial of service connection for fracture of the second 
cervical vertebra (C-2), neck strain, hearing loss, a skin 
disorder claimed as chloracne, and neuritis of the left arm 
and hand.  Therefore, the RO is required to provide him a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999) (When an NOD 
is filed, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure full compliance with due process requirements and 
the duty to assist the claimant in developing the evidence, 
the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should provide the veteran and 
his representative, if any, a SOC that 
conforms with the requirements of 
38 U.S.C.A. § 7105(d)(1) (West 1991), in 
particular, one that provides the veteran 
the law and regulations pertaining to its 
denial of service connection for fracture 
of the C-2, neck strain, hearing loss, a 
skin disorder claimed as chloracne, and 
neuritis of the left arm and hand; a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative, if any, must be given an 
opportunity to respond to the SOC.

3.  The RO should take all necessary 
steps to obtain copies of any records of 
VA or private treatment that are not 
currently part of the claims folder and 
associate them with the claims folder.

4.  The appellant should be advised that 
if he can obtain and submit additional 
evidence which supports his claims, he 
should do so.  The veteran should 
consider whether there are any 
outstanding relevant treatment records, 
hospital reports, insurance examinations 
or employment examinations, particularly 
in proximity to service.

5.  In regard to Raynaud's, the RO should 
refer the file to a VA examiner.  The 
examiner is requested to review the file, 
including the service medical records 
that contain complaints referable to the 
upper extremities following injury.  It 
is request that the examiner determine 
whether there is any relationship between 
the inservice complains and the post 
service diagnosis of Raynaud's.  If the 
examiner believes that there is no 
relationship, he should clearly state 
that fact.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



